        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Abdi Awnuh,                                          File No. 19-cv-2765 (ECT/TNL)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Public Housing Agency of the
City of Saint Paul,

              Defendant.


Kristin J. Holmes, Southern Minnesota Regional Legal Services, St. Paul, MN for Plaintiff
Abdi Awnuh.

K. Meghan Kisch, Office of the St. Paul City Attorney, St. Paul, MN for Defendant Public
Housing Agency of the City of Saint Paul.


      Defendant Public Housing Agency of the City of Saint Paul (“the PHA”) moves for

summary judgment and to exclude the expert testimony proffered by Plaintiff Abdi Awnuh

in this case challenging the PHA’s decision to terminate Awnuh’s Section 8 rental

assistance payments. The PHA’s motion for summary judgment will be granted because

there are no genuine issues of material fact remaining for resolution on Awnuh’s claims

and the PHA is entitled to judgment as a matter of law.

                                            I

      Awnuh is a Somali immigrant whose proficiency in the English language is limited.

Compl. ¶ 3 [ECF No. 1]; Mem. in Opp’n at 1 [ECF No. 42]. He is a single parent of three

teenaged children. Compl. ¶ 2. Awnuh and his family received federal Section 8 rental
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 2 of 17




assistance from the PHA from 2009 until April 30, 2019.            Mem. in Opp’n at 1;

Compl. ¶¶ 29, 49. The PHA terminated the family’s Section 8 benefits because Awnuh

failed to report income he earned in the summer of 2018 that reduced his monthly benefit

eligibility. Compl. ¶ 37.

       The PHA requires Section 8 recipients to report a change in income within ten days

of the change. See Mitchell Aff., Ex. A at ¶ 3 [ECF No. 18 at 1–2]. Awnuh submitted a

Change Request form on September 4, 2018, that claimed an increase in his income based

on employment he began on July 23. Id., Ex. B [ECF No. 18 at 3]. In a letter dated

September 26, 2018, Awnuh’s Section 8 caseworker, Jean Hausladen, informed Awnuh

that he owed the PHA $1,198, the amount it had overpaid in rental assistance for September

and October 2018. Id., Ex. D [ECF No. 18 at 5–8]. The letter stated that Awnuh could pay

this amount in full, execute a payment agreement requiring monthly payments, or contest

the overpayment by submitting a written request for an informal hearing within ten working

days. Id. The letter warned that if Awnuh did not pay the balance within 30 days or

establish a payment plan, his rental assistance could be terminated. Id. The PHA enclosed

its standard “interpreter insert” with the letter, which translated the following statement

into Somali: “This information is important. If you do not understand it, please call your

PHA representative, for free language assistance.” Id.

       Awnuh did not respond to the letter, but on October 23, he submitted another Section

8 Change Request form. Mitchell Aff., Ex. E [ECF No. 18 at 9]. The form Awnuh

submitted contained a note in English indicating that Awnuh had been fired from his job

and needed additional rental assistance while he searched for new employment. Id. Awnuh


                                            2
           CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 3 of 17




signed the form, but it is not clear whether he or someone else wrote the information

provided on the form. Id. On October 30, Awnuh filed another Section 8 Change Request

Form that included the following statement: “I am not working. Please can you help me.

This is Abdi Awnuh.” Mitchell Aff., Ex. G [ECF No. 18 at 11]. Attached to this form was

a wage statement from Awnuh’s previous employer. Id. That same day, in response to

Awnuh’s October 23 letter, Hausladen sent Awnuh a letter asking him to submit

verification from his previous employer showing his last day of work. Id., Ex. F [ECF No.

18 at 10]. Hausladen’s letter does not indicate whether it was accompanied by an

interpreter insert. There is no evidence in the record of Awnuh’s response to Hausladen’s

letter.

          On January 22, 2019, the PHA notified Awnuh of his annual eligibility

redetermination appointment scheduled for February 12. Id., Ex. H [ECF No. 18 at 13].

The letter stated, “If you are in need of an interpreter, please complete and return the

attached form so arrangements can be made to have an interpreter available for you at our

meeting.” Id. The attached interpreter request form was written primarily in English. Id.,

Ex. I [ECF No. 18 at 14]. The only information written in Somali stated, “Notice! If you

cannot read English, please ask your PHA contact person to provide an interpreter.” Id.

Awnuh had requested an interpreter using this form for his 2017 and 2018 recertification

appointments, though he did not request an interpreter in 2016. See id., Exs. J, K [ECF

No. 18 at 15–17].

          The PHA has adopted a plan for Section 8 applicants with limited proficiency in

English (the “LEP policy”). ECF. No. 21 at 11–12. This plan requires the PHA to take


                                             3
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 4 of 17




“reasonable steps” and make “reasonable efforts to provide free language assistance.”

Compl., Ex. 1 [ECF No. 1-1 at 1–5]. These “reasonable efforts” include providing

professional interpreters “[w]hen necessary to provide meaningful access.” Id. Awnuh

did not request an interpreter for the February 12, 2019 recertification appointment but

instead brought his English-speaking adult daughter to act as an informal interpreter.

Hausladen Aff. ¶ 4 [ECF No. 17]. Awnuh now argues that his daughter is mentally disabled

and was therefore not qualified to act as an interpreter. He notes that, in 2016, when his

daughter was in the tenth grade, she scored in the lowest one percent of Minnesota students

for reading comprehension on the Minnesota Comprehensive Assessment tests. Holmes

Aff., Ex. C [ECF No. 43-1 at 53]. Her Individual Education Plan (“IEP”) from 2013, when

she was in the sixth grade, states that she then read at a second-grade level. Holmes Aff.,

Ex. D [ECF No. 43-1 at 56]. The IEP also notes that she then had behavioral issues, could

be “volatile” and “disruptive,” and that she “demonstrate[d] severely aggressive and

impulsive behaviors.” Id. [ECF No. 43-1 at 56–57]. There is no mental-health diagnosis

in the record, however. In his summary-judgment brief, Awnuh also states that his

daughter takes anti-seizure and anti-psychotic medication but cites only to Awnuh’s

answers to interrogatories as evidence of these prescriptions. Mem. in Opp’n at 4 (citing

Kisch, Aff. Ex. B at 11 [ECF No. 40-1]).

      Awnuh argues that the PHA knew that his daughter received SSI benefits, “as this

was noted as a source of income for the household at some point during their participation

in the [public housing] program.” Mem. in Opp’n at 4 (citing Compl., Ex. 6 [ECF No. 1-

1 at 11]). This exhibit is Awnuh’s Section 8 program application dated February 21, 2019,


                                            4
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 5 of 17




and while there is a handwritten notation that could be the letters “SSI,” there is no check

in the box indicating that Awnuh’s daughter suffers from any disability. ECF No. 1-1 at

11. And there is no indication of any specific income for any of Awnuh’s children,

including his daughter. Id. Awnuh also contends that his daughter attended a secondary

school for children with mental-health disabilities. Mem. in Opp’n at 3–4. Again,

however, there is no evidence in the record that the PHA knew that Awnuh’s daughter

attended this school.

       The record is also silent as to whether Awnuh’s caseworker, Jean Hausladen, knew

about his daughter’s behavioral and mental-health issues. Awnuh’s attorney did not

question Hausladen about this subject at her deposition. Instead, Hausladen testified that

when Awnuh arrived for his recertification appointment, she told him that the appointment

would need to be rescheduled because he had not requested an interpreter. Holmes Aff.,

Ex. B at 13 [ECF No. 43-1 at 20–51]. Awnuh insisted on going forward with the

appointment, telling Hausladen that he wanted to use his adult daughter as his interpreter.

Id. Although Hausladen does not speak Somali and could not independently determine

whether Awnuh’s daughter was interpreting the meeting correctly, she testified that in her

experience if she believes an individual is not understanding the conversation, she will

cancel the meeting and reschedule it with a formal interpreter. Id. at 15–16. Hausladen

further testified that when she “said something [Awnuh] wasn’t understanding, [his

daughter] would rephrase it in Somali,” so she trusted that the daughter was accurately

interpreting the meeting. Id. at 17.




                                             5
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 6 of 17




       Awnuh completed his recertification forms at the appointment with Hausladen.

Mitchell Aff., Ex. A at 2. The record does not reflect whether Hausladen discussed

Awnuh’s outstanding obligation to the PHA from his summer 2018 employment at the

recertification appointment. Two days after the appointment, Hausladen sent Awnuh a

letter informing him that the PHA could not process his recertification due to that

outstanding obligation. Mitchell Aff., Ex. L [ECF No. 18 at 18]. The letter also informed

Awnuh that if he did not pay the $1,198 by March 15, his rental assistance would be

terminated. Id. The record does not indicate whether an interpreter insert was enclosed

with the letter. Awnuh did not make any payments.

       On March 21, Hausladen again wrote to Awnuh informing him that his rental

assistance would be terminated as of April 30, 2019, based on his failure to pay the balance

owed and his failure to report income changes within ten days. Mitchell Aff., Ex. M [ECF

No. 18 at 19–20]. The letter also informed Awnuh that he could contest the termination

by submitting a written request for an informal hearing within ten working days of the date

of the letter. Id. The letter indicated that an interpreter insert was attached to the letter.

Id. Hausladen also sent a written notification of the impending termination to Awnuh’s

landlord. Id., Ex. N [ECF No. 18 at 21].

       On March 29, Awnuh submitted a Section 8 Change Request form to which he

attached a statement from his landlord showing an amount owed but provided no additional

information and made no requests. Id., Ex. O [ECF No. 18 at 22–23]. Three days later,

Awnuh’s teenaged son submitted another Section 8 Change Request form and attached




                                              6
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 7 of 17




money order stubs dated March 1, 2019, totaling $1,200, but again Awnuh provided no

additional information and did not make any requests. Id., Ex. P [ECF No. 18 at 24–26].

       The ten-day period within which to request a hearing expired on April 4. On that

day, Hausladen sent Awnuh a letter inquiring about his purpose for submitting the

statement from his landlord. Id., Ex. Q [ECF No. 18 at 27]. Hausladen attached documents

showing the PHA’s September 2018 rent adjustment and Awnuh’s outstanding balance as

well as an interpreter insert. Id. On April 9, Hausladen left a voicemail message for Awnuh

inquiring about Awnuh’s purpose for submitting the money order stubs. Id., Ex. P. There

is nothing in the record indicating that any further communication occurred between

Awnuh and the PHA in April 2019. The PHA terminated Awnuh’s participation in the

Section 8 program on April 30, and his family’s voucher was reassigned to a family on the

waiting list. Mitchell Aff. ¶ 24.

       Awnuh’s Complaint claims a violation of the Fair Housing Act (“FHA”),

42 U.S.C. § 3604(b). Specifically, Awnuh asserts that the PHA’s “refusal to provide

meaningful language access services or a hearing despite [Awnuh]’s communications”

violated the FHA. Compl. ¶ 59. He also raises a claim under the Fourteenth Amendment’s

Due Process Clause, alleging that he had a property right in his Section 8 voucher and the

PHA unconstitutionally terminated his voucher “without affording him proper notice of its

decision or any opportunity for a pre-termination hearing.” Id. ¶ 67. Awnuh sought a

preliminary injunction shortly after filing his Complaint. ECF No. 7. The motion was

denied on December 3, 2019, based in part on a finding that Awnuh was not likely to

succeed on the merits of his claims. ECF No. 21. Discovery is now complete. The PHA


                                            7
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 8 of 17




moves for summary judgment, arguing that there are no genuine issues of material fact to

be resolved on Awnuh’s claims. ECF No. 37. The PHA also seeks exclusion of the

opinions of Awnuh’s expert witness, Dr. Claire Halpert. Id.

                                              II

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute over a fact is “material” only if its resolution “might

affect the outcome of the suit” under the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. “The evidence of the non-movant is to be believed, and all justifiable inferences

are to be drawn in his favor.” Id. at 255.

                                              A

       The FHA prohibits “discriminat[ion] against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in

connection therewith, because of race, color, religion, sex, familial status, or national

origin.” 42 U.S.C. § 3604(b). Discrimination under the FHA includes “a refusal to make

reasonable accommodations in rules, policies, practices, or services, when such

accommodations may be necessary to afford such person equal opportunity to use and

enjoy a dwelling.” Id. § 3604(f)(3)(B). This provision encompasses individual claims for

disparate treatment as well as claims of disparate impact. At the hearing on this motion,




                                              8
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 9 of 17




counsel indicated that Awnuh raises only a disparate-impact claim under the FHA,

explicitly abandoning the disparate-treatment claim pled in his Complaint.

       The Court previously noted that Awnuh did not plead a disparate-impact claim in

his Complaint. ECF No. 21 at 13–14. The Complaint’s allegations are confined to the

effect the PHA’s policies and practices had on Awnuh alone. He did not attempt to amend

his pleadings to include such a claim, and the time to do so has long passed. It is

procedurally improper to raise a claim on summary judgment that was not raised in the

pleadings. Rodgers v. City of Des Moines, 435 F.3d 904, 910 (8th Cir. 2006) (finding that

“the district court properly refused to consider unpled allegations” on a motion for

summary judgment). The PHA’s motion for summary judgment, insofar as it concerns

Awnuh’s disparate-impact claim under the FHA, is granted on this basis alone.

       Even if Awnuh had pled a disparate-impact claim, he has not provided evidence to

support such a claim. An FHA disparate-impact claim requires Awnuh to demonstrate that

a facially neutral policy or practice either has or can be expected to have “a significant

adverse impact on members of a protected minority group.” Oti Kaga, Inc. v. S.D. Hous.

Dev. Auth., 342 F.3d 871, 883 (8th Cir. 2003). If Awnuh succeeds in establishing an

adverse impact, the burden shifts to the PHA “to demonstrate that its policy had a ‘manifest

relationship’ to a legitimate, non discriminatory policy objective and was necessary to the

attainment of that objective.” Gallagher v. Magner, 619 F.3d 823, 834 (8th Cir. 2010)

(quoting Darst-Webbe Tenant Ass’n Bd. v. St. Louis Hous. Auth., 417 F.3d 898, 902 (8th

Cir. 2005)). If the PHA successfully makes this showing, the burden shifts back to Awnuh




                                             9
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 10 of 17




to show that a “viable alternative means” is available to achieve the policy objectives

without discriminatory effects. Id.

       There seems to be no dispute that the PHA’s practices and the LEP policy are

facially neutral.   Awnuh claims that they nevertheless have an adverse impact on

immigrants who are less likely to speak English and who are more likely to be illiterate in

any language than other populations. See Mem. in Opp’n at 13 (“Any such similarly

situated immigrant would face the same disparate impact.”). Awnuh argues that the LEP

policy is discriminatory because it requires LEP individuals to request interpreter

assistance. He also asserts that the PHA’s policy of communicating with LEP individuals

in writing using only a “language block”—a standard form that tells LEP individuals in

their native language that they should contact the PHA if they are unable to read the

document—likewise has an adverse impact on illiterate LEP individuals. Id. at 14. Finally,

he challenges the PHA’s failure to provide interpreter services at its front desk for

individuals who might stop by the PHA’s offices with forms, as Awnuh did. Id. at 16–17.

       Awnuh has no evidence of discriminatory impact. He relies on Dr. Halpert’s report,

which states that the PHA’s use of language blocks and the LEP policy’s requirement that

an LEP individual request an interpreter “put the onus on non-English speakers,” which is

“even more burdensome for those who are not literate in any language.” ECF No. 40-1 at

28. But Dr. Halpert’s unsupported belief that the policy is “burdensome” is not proof that

the policy has a discriminatory impact. Awnuh has not, for example, come forward with

other instances in which illiterate individuals were unable to effectively exercise their

rights in response to the PHA’s communications.


                                            10
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 11 of 17




       Awnuh’s only other evidence of an alleged disparate impact consists of scholarly

works not included in the record. He first points to a 2013 article from the Migration Policy

Institute for the proposition that “the vast majority of people living in the United States

who cannot speak English at more than the most basic level are immigrants.” Mem. in

Opp’n at 12 (citing Jie Zong, et al., The Limited English Proficient Population in the United

States in 2013, Migration Policy Inst. (July 8, 2015) (available at https://

www.migrationpolicy.org/article/limited-english-proficient-population-united-states-

2013 (last visited Dec. 1, 2020))). This article does not purport to study individuals who

cannot speak English at more than the most basic level, defining as Limited-English

Proficient “any person age 5 and older who reported speaking English less than ‘very well’

as classified by the U.S. Census Bureau.” Id. The article also notes the self-evident

proposition that the country’s “foreign-born population was much more likely to have

limited English proficiency than the native-born population,” id., but draws no conclusions

from that statement. This article does not support Awnuh’s disparate-impact theory.

       Awnuh also cites a 2013 report from the Organization for Economic Cooperation

and Development as support for his statement that “the vast majority of people living in

[the] United States who cannot read or write in any language are immigrants.” Mem. in

Opp’n at 13 (citing OECD Skills Outlook 2013: First Results from the Survey of Adult

Skills (2013) at 127 (available at https://www.oecd-ilibrary.org/education/oecd-skills-

outlook-2013_9789264204256-en (last visited Dec. 1, 2020))). This report evaluated

literacy rates of native- and foreign-born individuals in countries around the world,

ultimately finding that “the average difference in score between native- and foreign-born


                                             11
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 12 of 17




adults is about 29 points on the literacy scale.” Id. The report did not purport to examine

literacy in any language, and thus does not support Awnuh’s claim regarding illiterate

immigrants.

       But even accepting Awnuh’s premise that some portion of the immigrant population

of St. Paul is unable to read or write in any language, such a premise is not evidence that

the PHA’s LEP policies and practices have a disparate impact on that illiterate immigrant

population. Other than his own experience, Awnuh provides no evidence regarding other

LEP individuals in Section 8 housing. For example, he cites no studies of the impact of

those policies; he does not offer even anecdotal evidence regarding the experiences of other

illiterate LEP individuals, either with the PHA or other government agencies using similar

LEP policies and practices. At this stage, it is his burden to come forward with evidence

that could lead a reasonable factfinder to find in his favor. He has failed to do so.

       Finally, even if Awnuh could demonstrate a disparate impact, his claim fails at the

final stage of the court’s analysis, because he cannot show that there are “viable alternative

means” to achieving the policy’s goals without the alleged discriminatory effects.

Gallagher v. Magner, 619 F.3d at 834. He asserts that the PHA should not require LEP

individuals to affirmatively request an interpreter, but instead should “flag” these

individuals’ files and provide an interpreter for any interaction the individual has with the

PHA. Mem. in Opp’n at 14–15. He does not explain how a caseworker might determine

from year to year whether an LEP individual needs language services or not, or how the

caseworker might judge whether an individual has acquired sufficient language skills so

that an interpreter is no longer necessary. His suggestion that the PHA provide all LEP


                                             12
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 13 of 17




individuals with an interpreter raises troubling questions, such as how the PHA would

determine which individuals require interpreter skills and whether all LEP individuals

would agree to a stranger being privy to their sensitive personal information. Requiring

the PHA to provide an interpreter for every interaction with an LEP individual would

undoubtedly be expensive, not to mention time-consuming, and Awnuh has not shown this

is a “viable” alternative. Nor does Awnuh specify an alternative mode of communication

that would ostensibly provide more access than the PHA’s written communications using

a language block. In his case, Hausladen attempted to contact him by telephone to discuss

the forms he sent the PHA at the end of March 2019, and Awnuh has no evidence that other

PHA caseworkers would behave any differently in a similar situation.

      Finally, Awnuh contends that the front-desk staff, whom he acknowledges are not

part of the Section 8 team, should be trained to provide a hearing-request form to all LEP

individuals who come to the office without an interpreter. But requiring staff to provide a

form that the LEP individual might not need or want does not solve the issue Awnuh

complains about, which is lack of English-language access. At the hearing on this motion,

Awnuh stated his belief that the front desk could use a telephone-based interpreter service

that might not be overly costly. It is Awnuh’s burden to demonstrate viable alternatives,

not to merely make speculative suggestions. Awnuh has failed to establish the elements of

a disparate-impact claim.

                                            B

      Awnuh also claims that the PHA violated his Fourteenth Amendment due-process

rights in violation of 42 U.S.C. § 1983. Due process requires a government-assistance


                                            13
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 14 of 17




recipient to “have timely and adequate notice detailing the reasons for a proposed

termination, and an effective opportunity to defend by confronting any adverse witnesses

and by presenting his own arguments and evidence orally.” Goldberg v. Kelly, 397 U.S.

254, 267–68 (1970). A benefit recipient must be offered a pre-termination hearing before

welfare benefits can be terminated. Id. The Section 8 regulations likewise provide for a

notice of termination that contains “a brief statement of reasons for the decision” as well

as information regarding the participant’s right to request a hearing to contest the

termination    decision    and     the    deadline    for    making     such     a   request.

24 C.F.R. § 982.555(a)(1)(iv), (a)(2), (c)(2). No court, either in this district or otherwise,

has determined that this procedure is contrary to due process. See Jones v. Pub. Hous.

Agency of City of Saint Paul, No. 17-cv-5448 (MJD/DTS), 2018 WL 5084842, at *2 (D.

Minn. Oct. 18, 2018) (citing cases).

       The provision of due-process rights “must be tailored to the capacities and

circumstances of those who are to be heard.” Goldberg, 397 U.S. at 268–69. Awnuh

argues that due process requires the PHA to hold a hearing before terminating any

participant’s Section 8 benefits, whether they request a hearing or not. According to

Awnuh, the “criticalness of th[e] basic need [for affordable housing] outweighs the State’s

competing interest in summary adjudication” of a participant’s eligibility for that housing.

Mem. in Opp’n at 19 (citing Basco v. Machin, 514 F.3d 1177, 1182 n.7 (11th Cir. 2008)).1


1
      Basco’s holding was overruled in Yarbrough v. Decatur Housing Authority, 931
F.3d 1322 (11th Cir. 2019). Yarbrough determined that there was no cause of action under
42 U.S.C. § 1983 for “suits alleging wrongful termination of housing benefits under the
[FHA] where the housing authority failed to prove its case for termination by a

                                             14
       CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 15 of 17




In Basco, however, the issue was not whether the Section 8 participant was entitled to a

hearing—she both requested and received a pre-termination hearing—but rather whether

the hearing officer erred by relying on hearsay evidence to make the violation

determination. 514 F.3d at 1181. Although noting that Goldberg found that a benefit-

recipient’s interest in her benefits “outweighed the State’s competing interest in summary

adjudication,” id. at 1182 n.7, the court did not hold, or have reason to address, whether a

public benefits provider is required to hold a hearing whenever it intends to terminate

benefits. Awnuh offers no legal authority to support that broad reading of Goldberg.

       Due process requires notice and an opportunity to be heard. See Mathews v.

Eldridge, 424 U.S. 319, 333 (1976) (“The fundamental requirement of due process is the

opportunity to be heard at a meaningful time and in a meaningful manner.”) (quotation

omitted). “Courts have consistently held that in the context of terminating Section 8

assistance, due process requires that a participant receive notice of the legal basis for

termination and an explanation of the facts giving rise to the termination.” Jones, 2018

WL 5084842, at *2. When evaluating whether due process requires a hearing in every

Section 8 termination-of-benefits situation, the court must consider not only Awnuh’s

interest in housing assistance, but the PHA’s interest, including “the fiscal and

administrative burdens that the additional or substitute procedural requirement would

entail.” Mathews, 424 U.S. at 335. Although there is no question that Awnuh’s need for



preponderance of the evidence.” Id. at 1323. Neither Basco nor Yarbrough addressed
whether a housing authority is required to hold a pre-termination hearing in some or all
situations.

                                            15
          CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 16 of 17




housing is critical, forcing the PHA to hold a hearing in every termination case is both

unworkable and costly. The administrative burden of forcing each recipient to participate

in a pre-termination hearing indisputably outweighs Awnuh’s interest here.

          Awnuh also argues that the PHA violated due process in his case because it did not

honor his attempts to request a hearing. Mem. in Opp’n at 20. But there is no evidence in

the record that the PHA’s failure to recognize Awnuh’s submissions as a request for a

hearing was in any way purposeful or discriminatory. Indeed, Ms. Hausladen called

Awnuh to try to ascertain why he submitted the documents with money-order stubs, and

he did not respond to her message. The PHA did not violate Awnuh’s due-process rights

in this regard.

          Finally, Awnuh asserts that the PHA violated his due-process rights by not

recognizing that his limited English proficiency prevented him from understanding what

the PHA alleged he did wrong. Id. at 20–21. He seems to contend that the PHA should

have provided something more than its usual notice of violation and notice of the right to

request a hearing because it should have known that he was illiterate in any language. This

argument is similar to the disparate-impact argument discussed above: Awnuh contends

that because his country of origin only recently developed a written language, the PHA

knew or should have known that he was illiterate in any language and should have informed

him orally in his native language about the reasons for the termination and his hearing

rights.

          At bottom, Awnuh’s contention is that, if a Section 8 recipient is from a country

with no written language or only a recent history of written language, the PHA should


                                              16
        CASE 0:19-cv-02765-ECT-TNL Doc. 47 Filed 12/01/20 Page 17 of 17




know that the recipient likely will not understand its written communications and should

not only force that recipient to use an interpreter, but should attempt to contact the recipient

by telephone and should also automatically schedule a pre-termination hearing, whether

the recipient requests such a hearing or not. Awnuh does not explain how the PHA should

evaluate each recipient’s language skills and whether the recipient’s written native

language is of such recent origin to give rise to this ostensible duty. Awnuh has no legal

support for his contentions in this regard. And the remedy he seeks could itself be

discriminatory in its assumptions about immigrants and their English proficiency and

literacy. Awnuh has failed to establish a violation of his due-process rights, and summary

judgment is appropriate on this claim.2

                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT Defendant Public Housing Agency of the City of St. Paul’s Motion

for Summary Judgment [ECF No. 37] is GRANTED and the Motion to Exclude Expert

Testimony [ECF No. 37] is DENIED as moot.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 1, 2020                     s/ Eric C. Tostrud
                                            Eric C. Tostrud
                                            United States District Court




2
       Having determined that judgment for the PHA is appropriate on Awnuh’s claims,
the PHA’s motion to exclude the testimony of Awnuh’s expert witness, Dr. Claire Halpert,
will be denied as moot.

                                              17
